DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-24 are under examination. 

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


3.	Claims 1-7, 10, 15 and 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drucker et al. (US 2003/0176183, IDS) (Drucker).

Regarding claim 1, Drucker discloses a handheld diagnostic test device (measurement module 90) for use with a test cartridge (glucose strip 92) containing one or more reagents to be reacted with a biological sample in a rapid diagnostic test (Fig. 8, par [0106]), and with an electronic device (PDA 94) having an electronic device processor, an electronic device presentation element (PDA display), and an electronic device connection element, with the test device (measurement module 90) (par [0106]) comprising:
(a) a connecting step of connecting a universally connectable test device connection with a universally connectable electronic device connection element of the networking device (par [0009]-[0011], [0075]);

(c) a presentation step to present data from an electronic device to a networking device to a user (par [0018] [0077] [0117]);
(d) a cartridge inserting step of inserting the test cartridge into the test device with the test cartridge serving as a substrate for reaction. (par [106]);
(e) a waiting step of waiting the pre-determined time following reaction of the sample with the reagents (par [0010] [0106]);
(f) a sensing step to control the test device and instruct the sensors to detect test data from the sample ((Fig. 10, par [0029] [0116] [0117]);
(g) an electronic device processing step to generate a portion of the presentation data ((par [0018] [0107]);
(h) a transmission step of transmitting data for recording (par [0077] [0106] [0117]); 
such that all or substantially all processing and management of the test data, and all processing and management of the presentation data, is performed remotely of the test device (par [0077]).
While Drucker does not specifically disclose that the test device stores algorithms or the electronic transmission of algorithms from test device to the electronic device, Drucker does disclose a firmware that is transmitted from the test device to the electronic device (par [0116] [0117]). In electronic systems and computing, firmware is the combination of persistent memory and program code and data stored in it. Typical examples of devices containing firmware are embedded systems (such as traffic lights, consumer appliances, and digital watches), computers, computer peripherals, mobile phones, and digital cameras. The firmware contained in these devices provides the control program for the device. Firmware is held in non-volatile memory devices such as ROM, EPROM, or flash memory. Thus, it would have been obvious to one of ordinary skill in the art that the firmware could contain algorithms to be used in the electronic device.

Regarding claim 2, Drucker discloses that wherein the test device connection element is connected with the electronic device connection element in selectively disconnectable relation (par [0009][0013][0032]).

Regarding claim 3, Drucker discloses that wherein the electronic transmission of the algorithms from the onboard memory is such as to enable the electronic device processor to generate time counting data (timer) during elapse of the pre-determined time, with the time counting data forming at least part of the presentation data for presentation to the user (par [0010] [0117] [0127]).

Regarding claim 4, Drucker discloses that wherein the test data is electronically transmitted from the sensors to the electronic device via the test device connection element and the electronic device 

Regarding claim 5, Drucker discloses a test device processor (microprocessor) electronically receiving the test data from the sensors and generating test results based on the test data, and wherein the test results are electronically transmitted from the test device connection element to the electronic device via the electronic device connection element (par [0106]), with the electronic device processor generating the presentation data based at least in part on the test results (par [0107] [0117]).

Regarding claim 6, Drucker discloses that wherein the electronic transmission of the algorithms from the onboard memory is such as to enable the electronic device processor to generate treatment and follow-up suggestion data (diabetes management) for presentation to the user as at least part of the presentation data, with the treatment and follow-up suggestion data being based at least in part on the test results (par [0013] [0121]).

Regarding claim 7, Drucker discloses that wherein the test device is for integral use with the electronic device, with the test device connection element being physically connected with the electronic device connection element in mating relation (par [0014]).

Regarding claim 10, Drucker discloses that wherein the electronic transmission of the algorithms from the onboard memory is such as to enable the electronic device processor to instruct the test device to initiate a self-check, calibration and/or maintenance routine (par [0010] [0106]).

Regarding claim 15, Drucker discloses a networking electronic device as the electronic device, and wherein the electronic transmission of the algorithms from the on board memory is such as to enable the networking electronic device to transmit at least a portion of the presentation data and/or the test data for record in one or more remote and/or distributed databases (par [0077]).

Regarding claim 20, Drucker discloses an electronic device memory onboard the electronic device, and wherein the electronic transmission of the algorithms from the onboard memory is such as to enable the electronic device processor to store the presentation data and/or the test data in the electronic device memory (par [0088]).

Regarding claim 21, Drucker discloses a display element as the presentation element, and wherein the electronic transmission of the algorithms from the onboard memory is such as to enable the 

Regarding claim 22, Drucker discloses a test device battery to power the test device (par [0106]).

Regarding claim 23, Drucker discloses an electronic device battery onboard the electronic device, wherein the test connection element of the test device receives power, via the electronic connection element, from the electronic device battery (par [0106]).

Regarding claim 24, Drucker discloses one or more of following as the electronic device: (a) a cellular telephone; (b) a mobile communications device; (c) a personal digital assistant; (d) a desktop computer; (e) a laptop computer; (f) a navigation device; (g) a digital audio player; (h) a camera; (i) a gaming device; (j) a television; and/or (k) a radio (par [0009]).


4.	Claims 8, 9, 11, 12 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drucker in view of Borich et al. (US 7,267,799, IDS) (Borich).

Regarding claim 8, Drucker does not specifically disclose a test cartridge identification element onboard the test cartridge, wherein at least one of the sensors operatively detects test cartridge identification data from the test cartridge identification element. In the analogous art of test cartridge detection, Borich discloses a test cartridge identification element (signature label) onboard the test cartridge, wherein at least one of the sensors operatively detects test cartridge identification data from the test cartridge identification element, and wherein the test cartridge identification data is such as to enable identification of the rapid diagnostic test, the reagents, and/or associated quality assurance information (Fig. 8, col. 5, lines 40-46; col. 6, lines 52-57). At time of the invention it would have been obvious to one of ordinary skill in the art to have a test cartridge identification element onboard the test cartridge, wherein at least one of the sensors operatively detects test cartridge identification data from the test cartridge identification element, in order to enable identification of the rapid diagnostic test, the reagents, and/or associated quality assurance information.

Regarding claim 9, Borich discloses a bar code element and/or a radio-frequency identification (RFID) element as the test cartridge identification element (col. 6, lines 52-57).

Regarding claim 11, Drucker discloses a data input device onboard the electronic device, and wherein the electronic transmission of the algorithms from the on board memory is such as to enable the 

Regarding claim 12, Drucker discloses a keypad as the data input device (par [0009] [0035] [0107]).

Regarding claim 17, Borich discloses a light source element illuminating the sample after elapse of the pre-determined time following reaction with the reagents, wherein said at least one of the sensors comprises a photodiode element, and wherein the test data comprises a test image (col. 3, lines 46-55).

Regarding claim 18, Borich discloses that wherein the photodiode element comprises a charge coupled device (CCD) element (col. 3, line 49).

Regarding claim 19, Borich discloses that wherein the light source element comprises a light emitting diode (LED) (col. 3, line 50).


5.	Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drucker in view of Otworth et al. (US 2002/0059030, IDS) (Otworth).

Regarding claim 13, Drucker discloses a networking electronic device as the electronic device, and wherein the electronic transmission of the algorithms from the onboard memory (par [0077] [0119]). Drucker does not specifically disclose encrypting the patient identification data as encrypted data. Otworth discloses encrypting the patient identification data as encrypted data and fully compliant with all applicable interface standards for exchanging and transferring health data, at least a portion of the presentation data, the test data, and the encrypted data for record in one or more remote and/or distributed databases (par [0090] [0092]). At time of the invention it would have been obvious to one of ordinary skill in the art to encrypt the patient identification data as encrypted data in Drucker’s device, in order to fully compliant with all applicable interface standards for exchanging and transferring health data.

Regarding claim 14, the HL7 standard and/or the ASTM standard are well-known in the art and obvious to use.


6.	Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drucker in view of Otworth as applied to claims 13 and 14 above, and further in view of Borich.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561.  The examiner can normally be reached on M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JERRY LIN/             Primary Examiner, Art Unit 1631